Case 2:19-cv-00024-SEH Document 73 Filed 07/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
VS.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;' AND, THE
TRAVELERS INDEMNITY
COMPANY OF AMERICA,

Defendants.

 

 

No. CV 19-24-BU-SEH

ORDER

On July 2, 2020, Defendant Sentinel Insurance Company Limited filed a

Motion to Enter Protective Order.” The motion is unopposed.’ Attached to the

motion is a proposed protective order.’

 

' Policy Numbers N04NZ00790, NO5NZ16950, NO6NZ16880, and NO7NZ18290.

2 Doce. 62.

3 See Doc. 62 at 2, Doc. 69, and Doc. 72.

4 See Doc. 62-1.
Case 2:19-cv-00024-SEH Document 73 Filed 07/16/20 Page 2 of 2

Counsel are apprised the Court is not disposed to approval of any requested
protective order that is inconsistent with and that does not include, in substance,
the following language:

“Filing of documents subject to a protective order shall require a motion for
leave to redact and be conducted in compliance with L.R. 26.4(b)(2). No redacted
document shall be considered by the Court or relied upon by any party absent an
order of Court so permitting.”

“All parties understand that all documents relied upon by the Court in
resolving any issue before the Court, including documents redacted, will be
unredacted and made public contemporaneously with the Court’s ruling on the
issue.”

ORDERED:

Defendant Sentinel Insurance Company Limited may resubmit a proposed
protective order on or before July 23, 2020, consistent with this Order.

+t:
DATED this _/@ day of July, 2020.

ovr 4 Kacllor,

8AM E. HADDON
United States District Judge
